ALLOWABILITY NOTICE

Response to Arguments
Applicant’s arguments, see page 11, of the documents filed 3/19/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1, 11 and 19 have been withdrawn. 
Applicant’s arguments, see pages 11-12, of the documents filed 3/19/2021, with respect to the 35 U.S.C. 112(f) claim interpretation(s) have been fully considered and are persuasive.  The 35 U.S.C. 112(f) claim interpretation(s) of claims 1, 11 and 19 have been withdrawn. 
Applicant’s arguments, see page 13, of the documents filed 3/19/2021, with respect to the 35 U.S.C. 112(a) and (b) claim rejections have been fully considered and are persuasive.  The 35 U.S.C.112(a) and (b) claim rejections of claims 1, 3-8 and 10-20 have been withdrawn. 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8 and 10-20 are allowable over the prior art of record. The closest prior art of record includes US 20080262375 A1 to Brown et al., US 20030109798 A1 to Kermani and US 20150313487 A1 to Single et al. These prior art of record all generally disclose bioelectrical impedance measurement electrodes, the concept of settling time and the generation of bio-data. However, none of the prior art expressly disclose, teaches or suggest, singly and in combination, a compensating for the sensing time .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791